If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                             COURT OF APPEALS



TRINITY HENDERSON,                                                  UNPUBLISHED
                                                                    November 21, 2019
               Plaintiff-Appellee,

v                                                                   No. 342679
                                                                    Wayne Circuit Court
CITY OF MELVINDALE and MELVINDALE                                   LC No. 16-014944-CZ
CHIEF OF POLICE,

               Defendants,

MATHEW FURMAN,

               Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and METER and STEPHENS, JJ.

PER CURIAM.

        In this interlocutory appeal pursuant to MCR 7.202(6)(a)(v), defendant Officer Mathew
Furman appeals by right the trial court’s order denying his motion for summary disposition under
MCR 2.116(C)(7). Plaintiff, Trinity Henderson, was driving with an expired license plate when
Officer Furman made a traffic stop of her vehicle and subsequently arrested her, with some
difficulty. The incident was recorded by Officer Furman’s patrol car camera and body
microphone. The parties dispute whether Officer Furman used unreasonable and excessive force
in effectuating that arrest. The other defendants were dismissed with prejudice by stipulation.
After carefully reviewing the audiovisual recording of the arrest and its attendant circumstances,
we conclude that reasonable minds could not conclude that Officer Furman’s conduct was
grossly negligent or constituted an intentional tort. We therefore reverse the trial court’s denial
of summary disposition in favor of Officer Furman, and we remand for entry of an order of
judgment in his favor.

                                       I. BACKGROUND

       Officer Furman is a police officer employed by the Melvindale Police Department, and
the parties agreed from the outset that at all relevant times, he acted under color of law and



                                                -1-
within the scope and course of his employment. Officer Furman effectuated a traffic stop of
plaintiff’s vehicle at approximately 9:30 a.m. on February 10, 2015. Officer Furman rapidly
discovered that the vehicle’s license plate was expired, the vehicle’s license plate was not
registered to plaintiff’s vehicle, plaintiff’s driver’s license was suspended, plaintiff had no
insurance, and the vehicle had not been registered even though plaintiff had purchased it two
years previously. There is no dispute that the morning was cold, and plaintiff was driving with
her young child in the back seat. Plaintiff contended that she had not been speeding when
Officer Furman effectuated the traffic stop, and nothing in the record suggests that she had been
speeding. There is also no dispute that the stop was legally valid.1

        Most of the evidence in this matter consists of the combined video recording from Officer
Furman’s patrol car camera and audio recording from Officer Furman’s body microphone. The
gravamen of the dispute is how to characterize the events recorded. Unfortunately, some of the
audio is indiscernible due to background noise, distance from the microphone, or individuals
talking over each other; and some of the events occurred partially or completely outside the
camera’s range. Nevertheless, after carefully reviewing the video, it is clear that much of
plaintiff’s characterization is untenable and in irreconcilable conflict with her deposition
testimony.

        The traffic stop commenced with Officer Furman making a U-turn to follow plaintiff’s
vehicle. Shortly thereafter, Officer Furman activated his patrol vehicle’s lights and effectuated a
stop of plaintiff’s vehicle. Officer Furman conducted a search using Michigan’s Law
Enforcement Information Network (LEIN), and he discovered that plaintiff’s license plate was
expired and she had no insurance on file. Officer Furman approached plaintiff’s window and
asked plaintiff who owned the car. Plaintiff responded that the vehicle belonged to her
grandfather. Plaintiff later told Officer Furman that she bought the vehicle but had registered it
under her grandfather’s name. Plaintiff admits that both statements were lies: she had never
registered the vehicle. As noted, there is no dispute that plaintiff actually owned the vehicle.
However, she admitted to Officer Furman that she did not know from where the license plate had
come.

        After Officer Furman made several requests for plaintiff’s driver’s license, plaintiff
eventually provided some kind of identification. Officer Furman discovered that plaintiff’s
driver’s license had been suspended since 2012. Officer Furman then explained to plaintiff that
she had been legally obligated to fill out certain paperwork at the time she purchased the car, and
he refused to accept plaintiff’s assertion that she lacked the time to do so, especially after
learning that plaintiff had owned the vehicle for two years. Officer Furman returned to his patrol
car with plaintiff’s ignition key in his possession.

       Officer Furman then walked back to plaintiff and her vehicle, and he advised plaintiff
that “you need to call for a ride for your kid, because you’re going to be going to jail, and the
car’s going to be getting impounded.” Plaintiff demanded to know why she was going to jail,
whereupon Officer Furman explained that “driving with license suspended, driving an


1
    See footnote 5 below.


                                                -2-
unregistered motor vehicle, improper license plate, no insurance” were “all misdemeanor
charges.” Plaintiff asked if she would be going to jail, which Officer Furman confirmed; he then
repeated that plaintiff needed to “call for a ride for your kid, otherwise I’ll contact Child
Protective Services.” Plaintiff then loudly asserted that Officer Furman would not be making
such a call, and Officer Furman again explained that he would only do so if plaintiff could not
arrange for a ride. Plaintiff again demanded to know why she was going to jail. Officer Furman
attempted to repeat his enumeration of plaintiff’s misdemeanors, over her interruptions and
assertion that her license was not suspended.

        At that point, plaintiff began shouting profanity and threats2 at Officer Furman, including
a statement that “I promise you that you’re going to have some repercussions because I’m going
to sue the fuck out of you now,” and a statement that she would “whoop his ass.” Plaintiff
explained later that the reference to “whooping his ass” had been a remark made on the phone to
her mother because she found Officer Furman frustrating. Nonetheless, Officer Furman made
six demands to plaintiff to step out of the vehicle, including a statement that he would pull her
out if she did not comply. Plaintiff explicitly refused and stated that she was “not going to step
out.” Plaintiff made some kind of hasty gesture toward the back seat, which she later explained
was an effort to throw a blanket over her child to protect the child against the cold. However, the
police report indicated that Officer Furman did not have a clear view of plaintiff’s hands, and,
consistent with plaintiff’s deposition testimony regarding her search for her ID, there were
several purses and bags within plaintiff’s reach. As noted, Officer Furman advised plaintiff that
if she did not step out of her vehicle, he would remove her. Plaintiff did not comply. Officer
Furman then reached into the car and, with obvious difficulty, pulled plaintiff from the vehicle.

        Unfortunately, what immediately transpired next was partially out of range of the patrol
car’s camera. However, plaintiff clearly struggled with Officer Furman and ran over to the
bumper guard of the police vehicle. Plaintiff latched onto the police vehicle with her legs and
with one hand, while operating her cellphone with her other hand. A struggle ensued during
which Officer Furman repeatedly ordered plaintiff to let go of the police vehicle and attempted to
pull her off of the vehicle. In response, plaintiff did not let go and told Officer Furman to “stop
dealing with me like that” and “you fucking racist as fuck and I’m going to sue the fuck out of
this department.” At some point during the struggle, Officer Furman grabbed plaintiff’s hair,
and plaintiff’s head was forced onto the hood of the car several times.

        Plaintiff contends that Officer Furman beat her head against the hood. It is readily
apparent from the video that Officer Furman pulled plaintiff’s hair and that her head contacted
the hood several times. It is equally apparent that Officer Furman was endeavoring to remove
plaintiff from the bumper of the police vehicle, and he repeatedly ordered her to “let go”
throughout. Plaintiff was unambiguously struggling against the officer, and so it is not clear why
plaintiff’s head contacted the hood. It is apparent that Officer Furman was attempting to put
plaintiff’s arms behind her back to effectuate her arrest, while plaintiff was attempting to prevent




2
    The trial court seemed inexplicably concerned mostly by plaintiff’s verbal disrespect.


                                                  -3-
him from doing so. Plaintiff also kept hold of her cellphone and continued yelling into it.
Plaintiff did eventually let go of the vehicle and dropped to the ground.

       Most of plaintiff’s body was out of view of the camera while she was on the ground in
front of the police vehicle. Nevertheless, there are several points of unambiguous conflict
between the objective evidence on the video and plaintiff’s testimony.

        Most saliently, it is clear that plaintiff was continuing to resist and struggle, contrary to
her contention that “he was attacking me for some odd reason,” with the implication that she was
being compliant. In fact, by the time Officer Furman succeeded in handcuffing plaintiff, she had
blatantly disobeyed at least twenty verbal instructions that we can clearly discern from the video.
Plaintiff told Officer Furman that she was “not going to go to prison.” Officer Furman informed
plaintiff that he “will taser [her].” Plaintiff contended in her complaint that she was tased “at
least ten (10) times,” although on appeal she appears to tacitly concede that she was in fact
stunned3 only three times. Officer Furman testified that he activated his taser in “drive sting”
mode four times, one of which was only to make noise and did not contact plaintiff. From the
video, it is objectively clear that Officer Furman had his taser unholstered for 43 seconds, a
distinct crackling sound can be heard four times, and the taser is obviously not in contact with
plaintiff during one of those times. Some of plaintiff’s limbs were visible above the hood of the
police vehicle at least four times, which clearly indicates that plaintiff was continuing to struggle
and was not immobilized. Officer Furman ordered plaintiff to put her hands behind her back
several times. After the fourth occurrence of crackling, plaintiff apparently complied,
whereupon Officer Furman instructed her to keep her hands behind her back, holstered his taser,
and placed plaintiff in handcuffs.4 Officer Furman then reported to his radio that plaintiff was in
custody.

        Another officer arrived to assist, and both officers attempted to help plaintiff to her feet
several times, in response to which plaintiff contended that she could not move her legs, that she
had an epidural to give birth to her child “about a month and a half ago,” and her legs were in
some way impaired due to a prior accident. Officer Furman then summoned an ambulance.
Supposedly, a computer log in Officer Furman’s taser confirmed that it was activated only four
times. No such log was entered into evidence, but as described above, three stun contacts and
one “dry” activation is consistent with the video and with both parties’ deposition testimonies.



3
  It was explained that tasers can operate in two modes: “tasing” will immobilize a person,
whereas “stunning” or “drive stinging” requires direct physical contact and is “for pain
compliance.” Officer Furman stated that he only used his taser in “drive sting” mode. Aside
from confusion over nomenclature, plaintiff offers nothing to contradict that statement, and the
video recording casts no doubt on that statement. We have not found anything in the record
suggesting what the term “full blast” might mean.
4
 Notably, it is clear that Officer Furman holstered his taser before removing the handcuffs from
his belt, so even with plaintiff mostly out of sight, the video objectively establishes that Officer
Furman could not possibly have deployed his taser after handcuffing plaintiff.


                                                -4-
        While awaiting the ambulance, plaintiff’s grandfather arrived. Plaintiff contends that the
officers “yelled at” her grandfather and told him to leave the scene until her grandfather
explained that he was there to pick up plaintiff’s child. The video shows almost the exact
opposite. Plaintiff’s grandfather’s arrival was heralded by the grandfather repeatedly shouting
“this is crazy” at the officers. He continued to shout while the officers attempted to provide an
answer to his demand to know “why do you have my grandbaby on the ground like that?” The
grandfather visibly calmed down when the officers responded affirmatively to his request to
retrieve plaintiff’s child. However, after the grandfather removed the child from plaintiff’s
vehicle and complying with the officers’ request to see his identification, he resumed shouting at
the officers. The grandfather left the scene when the officers explained to him that he needed to
leave because he had the baby and was refusing to listen to their responses to his questions.

        The video concluded with ambulance personnel helping plaintiff into the ambulance, and
the remaining officers conducting an inventory search of plaintiff’s vehicle. The video shows
that plaintiff’s mobility was significantly improved from when the officers had attempted to help
her to her feet approximately nine minutes earlier, and she was able to walk with assistance out
of sight of the camera. Plaintiff was then taken to a hospital, where she received a lumbar spine
x-ray and was diagnosed with “bilateral leg pain,” but she was discharged without being
prescribed any medication and advised to follow up with a physician. She was then booked and
released at the Melvindale police station. Plaintiff returned to a different hospital the next day
because she could not move her neck or shoulder, and she had a migraine. She was diagnosed
with “neck strain” and “head injury.” She later followed up with another physician, and
according to her complaint, plaintiff continues to receive medical treatment for injuries she
suffered. In an unclear statement, plaintiff expressed the apparent belief that she had been
“profiled.” Plaintiff explained that two days after the incident, she was pulled over again by a
different police officer while driving her husband’s car, and that officer allowed her to leave
even though she still did not have a valid driver’s license.5

       Plaintiff stipulated to dismiss with prejudice the City of Melvindale and the Melvindale
Chief of Police. In response to Officer Furman’s motion for summary disposition, the trial court
observed that plaintiff’s threat to Officer Furman “wasn’t followed up with any physical actions
on her part which would support those words beating up a police [sic].” With no other


5
  The record does not disclose why Officer Furman chose to follow plaintiff’s vehicle, possibly
because the parties, frustratingly, did not include the entirety of Officer Furman’s deposition.
We observe, however, that the circumstances of this alleged later stop are mostly unknown and
thus difficult to compare. In contrast, it is clear from the video that plaintiff was committing the
traffic violation of driving with her high-beam headlights activated within 500 feet of oncoming
traffic, amply justifying Officer Furman’s decision to focus his attention on plaintiff’s vehicle.
MCL 257.700(b); People v Laube, 154 Mich. App. 400, 406-407; 397 NW2d 325 (1986).
Everyday experience suggests a high degree of improbability that anyone could discern much
detail about a driver with high-beams activated from the vantage point of oncoming traffic, even
during the day. Nevertheless, as our dissenting colleague observes, plaintiff concedes that her
arrest was lawful.


                                                -5-
explication, the trial court concluded that there were questions of fact whether Officer Furman’s
conduct was grossly negligent, whether his actions were the proximate cause of plaintiff’s
injuries, whether he performed in good faith, or whether he performed within the scope of his
authority. The trial court therefore denied the motion for summary disposition as to Officer
Furman as the remaining defendant. This appeal followed.

                                 II. STANDARD OF REVIEW

        A grant or denial of summary disposition is reviewed de novo on the basis of the entire
record to determine if the moving party is entitled to judgment as a matter of law. Maiden v
Rozwood, 461 Mich. 109, 118; 597 NW2d 817 (1999). Under MCR 2.116(C)(7), where the claim
is allegedly barred, the trial court must accept as true the contents of the complaint, unless they
are contradicted by documentary evidence submitted by the moving party. Id. at 119. Only
substantively admissible materials may be considered. Willett v Charter Twp of Waterford, 271
Mich. App. 38, 45; 718 NW2d 386 (2006). If the facts are undisputed or could not support a
reasonable difference in interpretation, the court will determine as a question of law whether the
claim is barred. Id. Summary disposition is rarely appropriate if witness credibility is at issue.
In re Handelsman, 266 Mich. App. 433, 438-439; 702 NW2d 641 (2005). However, under
exceptional circumstances where a witness’s testimony is totally impossible, irreconcilably
conflicts with objective physical realities, or is so implausible that it could not possibly be
believed by a reasonable juror, it may be proper for a trial court to withdraw the assessment of a
witness’s credibility from the trier of fact. People v Lemmon, 456 Mich. 625, 642-646; 576
NW2d 129 (1998). “The question whether an entity has immunity is one of law, which we
review de novo.” Co Rd Ass’n of Mich v Governor, 287 Mich. App. 95, 118; 782 NW2d 784
(2010).

                             III. GOVERNMENTAL IMMUNITY

       Governmental immunity as to governmental employees is an affirmative defense, and the
burden of proof is on the employee. Odom v Wayne Co, 482 Mich. 459, 479; 760 NW2d 217
(2008). Under the Governmental Immunity Act (the Act), MCL 691.1401 et seq., inferior
governmental employees are immune from negligent tort liability if all of the following criteria
are met:

       (a) The officer, employee, member, or volunteer is acting or reasonably believes
       he or she is acting within the scope of his or her authority.

       (b) The governmental agency is engaged in the exercise or discharge of a
       governmental function.

       (c) The officer’s, employee’s, member’s, or volunteer’s conduct does not amount
       to gross negligence that is the proximate cause of the injury or damage. [MCL
       691.1407(2).]

Nevertheless, MCL 691.1407(3) explicitly preserves “the law of intentional torts as it existed
before July 7, 1986.” Thus, immunity by inferior governmental employees to intentional torts is
governed by common law. Odom, 482 Mich. at 469-472. Inferior governmental employees are
immune from intentional tort liability
                                               -6-
       if (1) the employee’s challenged acts were undertaken during the course of
       employment and the employee was acting, or reasonably believed he or she was
       acting, within the scope of his or her authority, (2) the acts were undertaken in
       good faith, or were not undertaken with malice, and (3) the acts were
       discretionary, rather than ministerial, in nature. [Oliver v Smith, 290 Mich. App.
678, 688; 810 NW2d 57 (2010).]

The parties agree that Officer Furman’s challenged acts occurred within the course of his
employment and in the exercise or discharge of a governmental function, and plaintiff at least
tacitly concedes that Officer Furman acted within the scope of his authority.

                                   IV. GROSS NEGLIGENCE

        As noted, the parties explicitly or implicitly agree that MCL 691.1407(2)(a) and (b) are
established. Consequently, Officer Furman’s potential liability for gross negligence depends on
whether his conduct in effectuating the arrest of plaintiff “amount[ed] to gross negligence that
[was] the proximate cause of [plaintiff’s] injur[ies].” “ ‘Gross negligence’ means conduct so
reckless as to demonstrate a substantial lack of concern for whether an injury results.” MCL
691.1407(8)(a).

                                    A. PROXIMATE CAUSE

        In inverse order, we first reject Officer Furman’s contention that his conduct could not
have been the proximate cause of plaintiff’s injuries. Under MCL 691.1407(2)(c), “the
proximate cause” means “[t]he one most immediate, efficient, and direct cause of [the plaintiff’s]
injuries.” Robinson v City of Detroit, 462 Mich. 439, 462; 613 NW2d 307 (2000). Officer
Furman correctly observes that the word “the” requires a governmental actor’s conduct to be the
single proximate cause of any injury, not merely a proximate cause. Id. However, it is
disingenuous to argue that plaintiff is the cause of her own injuries merely because she could
have chosen to disengage and comply at any time.

        Proximate cause turns on whether there is an inescapable chain of causality linking the
act to the outcome; an intervening event will not break that chain if the intervening event is itself
a consequence of the act. See McMillian v Vliet, 422 Mich. 570, 576; 374 NW2d 679 (1985).
Proximate causation “involves the foreseeability of the consequences of the conduct of human
actors,” whether the inquiry is into “a” cause or “the” cause. Ray v Swager, 501 Mich. 52, 67;
903 NW2d 366 (2017). It is predictable and natural for any person to react adversely to
obviously egregious misconduct suggesting imminent harm by an arresting officer. See People v
Clements, 68 Mich. 655, 658; 36 N.W. 792 (1888); People v Krum, 374 Mich. 356, 361-362; 132
NW2d 69 (1965); People v Moreno, 491 Mich. 38, 46-47; 814 NW2d 624 (2012) (discussing the
right to resist unlawful police conduct). An arresting officer should not be totally immunized
from actual misconduct merely because the arrestee was not completely compliant. In any event,
the analysis of proximate cause linking the officer’s conduct to a plaintiff’s injury is independent
of whether the officer’s conduct was, or was not, wrongful. Thus, there is at least a question of
fact regarding proximate cause. Cf. Oliver, 290 Mich. App. at 687.

                                    B. QUESTION OF FACT

                                                -7-
       In contrast, the trial court erred in finding a genuine question of fact regarding gross
negligence. As noted, “ ‘[g]ross negligence’ means conduct so reckless as to demonstrate a
substantial lack of concern for whether an injury results.” MCL 691.1407(8)(a). This definition
“has been characterized as a willful disregard of safety measures and a singular disregard for
substantial risks.” Oliver, 290 Mich. App. at 685. Gross negligence is a deferential standard that
may not be established based on the benefit of hindsight or the fact that an officer could have
exercised greater care. Tarlea v Crabtree, 263 Mich. App. 80, 90; 687 NW2d 333 (2004).
“[E]vidence of ordinary negligence does not create a material question of fact concerning gross
negligence.” Maiden, 461 Mich. at 122-123.

       In the particular context of a police officer effectuating an arrest, our Supreme Court has
explained:

       Police officers, especially when faced with a potentially dangerous situation, must
       be given a wide degree of discretion in determining what type of action will best
       ensure the safety of the individuals involved and the general public, the cessation
       of unlawful conduct, and the apprehension of wrongdoers. The determination of
       what type of action to take, e.g., make an immediate arrest, pursue a suspect, issue
       a warning, await backup assistance, etc., is a discretionary-decisional act entitled
       to immunity. Once that decision has been made, however, the execution thereof
       must be performed in a proper manner, e.g., the arrest must be made without
       excessive force, the pursuit of the suspect must not be done negligently, the
       request for assistance must include reasonably accurate information, etc. [Ross v
       Consumers Power Co (On Rehearing), 420 Mich. 567, 659-660; 363 NW2d 641
       (1984), superseded in part by MCL 691.1407 on other grounds as stated in In re
       Bradley Estate, 494 Mich. 367, 384-389; 835 NW2d 545 (2013)].

An act that would be ministerial under some circumstances might be elevated to a discretionary
act under other circumstances. Oliver, 290 Mich. App. at 690. “[T]he amount of force necessary
to effectuate an arrest” is a discretionary act. Odom v Wayne Co, 482 Mich. 459, 476; 760 NW2d
217 (2008). What constitutes “excessive force” is highly contextual and dependent on what an
ordinary and prudent person would, from the perspective of the arresting officer, deem
reasonable. See Brewer v Perrin, 132 Mich. App. 520, 528-529; 349 NW2d 198 (1984),
abrogated on other grounds by Odom, 482 Mich. at 473 n 33.

        Notwithstanding plaintiff’s efforts to excuse her conduct, the fact is that she repeatedly
and belligerently disobeyed lawful commands from a police officer she knew to be acting within
the scope of his authority. As noted, plaintiff knowingly violated at least twenty clear and direct
orders before she was handcuffed. Furthermore, she did not do so in a peaceable or passive
manner. Aggressiveness, belligerence, threatening conduct, and physical resistance by an
arrestee are all circumstances that afford an arresting officer significantly greater discretion in
how to respond. Oliver, 290 Mich. App. at 690. Plaintiff admits that Officer Furman’s discovery
that she was committing several crimes justified her arrest and the use of reasonable force
incident to that arrest. Brewer, 132 Mich. App. at 527-529. The police report indicates that
Officer Furman was concerned for his own safety, which, whatever plaintiff’s motives, would
have been a reasonable concern for any officer under the circumstances. In particular, the police
report indicated that there were several bags within plaintiff’s reach, and plaintiff, by her own

                                                -8-
admission, made a hasty gesture toward the back seat of her vehicle. Any reasonable police
officer would consider both aspects of the situation serious dangers, especially after plaintiff
repeatedly and openly defied numerous lawful commands and threatened Officer Furman with
violence. The fact that plaintiff was unarmed could only have been known to Officer Furman in
hindsight.

        Furthermore, nothing in the video supports plaintiff’s contention that she was “thrown”
by Officer Furman onto the hood of his police vehicle. Although some of the struggle occurs out
of view, it is clear that plaintiff is instead attempting to escape from Officer Furman’s grip. By
her own admission, she then latched onto the bumper of the police vehicle and continued to
physically struggle and refuse orders to comply. Although plaintiff is mostly out of view of the
camera when Officer Furman stunned her with his taser, no reasonable person could conclude
that plaintiff was being compliant and Officer Furman was attacking her. It is unambiguous that,
for example, Officer Furman did not strike plaintiff, use a baton, pull his gun, address plaintiff by
any slurs or similar disrespectful language,6 or engage in any unannounced sudden acts that
might make a reasonable person panic.

        The video does, consistent with plaintiff’s description of events, show Officer Furman
grabbing her hair and banging her head on the hood of the vehicle. Officer Furman’s conduct of
banging plaintiff’s head arguably creates at least a jury question regarding ordinary negligence.
However, that does not by itself create a jury question regarding gross negligence. Maiden, 461
Mich. at 122-123. Under the circumstances, Officer Furman was attempting to bring under
control an individual who had been unambiguously threatening, repeatedly noncompliant, and at
least somewhat violent. Twice during the video, plaintiff tells Officer Furman, “You act like I
got a weapon or something.” However, as Officer Furman explained to the grandfather later in
the video, he did not know whether plaintiff was in fact armed. Indeed, there is no way Officer
Furman could have immediately known whether, or how, plaintiff was armed or had ready
access to any weapons, and given the numerous lies plaintiff had already made, Officer Furman
had no reason to afford her any benefit of the doubt. If plaintiff had been armed, any of the
numerous passers-by, including plaintiff’s own child, could have been injured if Officer Furman
had not brought the situation under control as quickly as possible.

        Importantly, none of the discrete events that occurred can be considered in isolation.
“Reasonable foreseeability is a necessary prerequisite to any finding of a duty under Michigan
law.” Graves v Warner Bros, 253 Mich. App. 486, 499-500; 656 NW2d 195 (2002). Officer
Furman was faced with a rapidly-unfolding situation with objective and unambiguous reasons to
believe that plaintiff was not merely noncompliant, but actually dangerous. Any particular
instance of Officer Furman’s conduct must be considered in the context of the events preceding
that instance, including plaintiff’s own conduct. With the benefit of hindsight and in the comfort
of an office or courtroom, it may be possible to say that Officer Furman had other options
available to him. However, hindsight does not establish a question of fact regarding ordinary



6
 Officer Furman used profanity once during the entire video, telling plaintiff to “let fucking go”
of the police vehicle.


                                                -9-
negligence, let alone gross negligence. Tarlea, 263 Mich. App. at 90; see also Norris v Lincoln
Park Police Officers, 292 Mich. App. 574, 580; 808 NW2d 578 (2011). Similarly, with the
availability of video playback software that can be conveniently cued to any arbitrary point in
time, it is easy to look at an isolated act with horror. However, “what may be extreme and
outrageous under one set of circumstances may be justifiable under different circumstances.”
Rosenberg v Rosenberg Bros Special Account, 134 Mich. App. 342, 351; 351 NW2d 563 (1984)
(discussing intentional infliction of emotional distress). It is disingenuous and contrary to basic
principles of jurisprudence to consider portions of the video out of context.

        In short, the video blatantly contradicts plaintiff’s contention that she could have been
taken into custody without the use of force. Rather, the video unambiguously establishes that it
was necessary for Officer Furman to use some degree of force, or at least that any reasonable
police officer would have believed some degree of force to be necessary. This matter does not
entail merely conflicting testimonies, but rather testimony that irreconcilably conflicts with
objective evidence. See Lemmon, 456 Mich. at 642-646. Plaintiff’s belligerent, threatening, and
resistive conduct afforded Officer Furman a great deal of discretion in determining how much
force was necessary under the circumstances. Based on those circumstances, no reasonable
person could conclude that Officer Furman’s conduct was sufficiently egregious to create a
question of fact whether he willfully disregarded plaintiff’s safety or the possibility of any
ensuing injury. The trial court erred in finding a genuine question of material fact.7

                                  V. INTENTIONAL TORTS

        As discussed, there is no serious dispute that Officer Furman’s challenged acts occurred
within the course of his employment and the scope of his authority. As also discussed, there can
be no doubt that plaintiff’s own conduct elevated Officer Furman’s acts from ministerial to
discretionary in nature. Thus, presuming plaintiff could otherwise prove the specific elements of
assault and battery or intentional infliction of emotional distress, the threshold question is
whether Officer Furman’s acts “were undertaken in good faith, or were not undertaken with
malice.” Oliver, 290 Mich. App. 688. Again, the trial court erred in finding a question of fact.

       Plaintiff generally asserts that it was unnecessary for Officer Furman to use any force
whatsoever. This position is simply absurd. Plaintiff’s contention that Officer Furman was the
individual making threats, rather than plaintiff, is flatly contradicted by the video. Under the
circumstances, there is no plausible doubt that the force Officer Furman used mostly did not
exceed what a reasonably prudent person under the circumstances would believe warranted. See


7
  We have some doubt whether plaintiff properly articulated a gross negligence claim at all,
given that her complaint appears to allege entirely intentional misconduct by Officer Furman.
Michigan does not recognize a cause of action for gross negligence based entirely on what is
really an intentional tort. See VanVorous v Burmeister, 262 Mich. App. 467, 483-484; 687 NW2d
132 (2004), overruled in part on other grounds by Odom, 482 Mich. at 473 n 33; Smith v
Stolberg, 231 Mich. App. 256, 258-259; 586 NW2d 103 (1998); Latits v Phillips, 298 Mich. App.
109, 120; 826 NW2d 190 (2012). However, neither party argues this possibility, and in light of
our resolution of this issue based on the video, we need not resolve it.


                                               -10-
Oliver, 290 Mich. App. at 688-690. There may be some doubt about the need for Officer Furman
to grab plaintiff’s hair and bang her head on the hood. However, if it is unclear whether the
force used by an officer was excessive, it generally cannot be considered malicious. Latits v
Phillips, 298 Mich. App. 109, 116-118; 826 NW2d 190 (2012). The video unambiguously shows
that Officer Furman was reacting to a belligerent, defiant, threatening, and at least marginally
violent individual who had repeatedly refused calmly-stated lawful orders. Although plaintiff
would eventually prove to be unarmed, as discussed, we find nothing to show that Officer
Furman should have known that from the outset. Under the circumstances, if it was excessive for
Officer Furman to grab plaintiff’s hair and bang her head on the hood, it was not so excessive as
to create a question of fact regarding malice or a lack of good faith.

        In short, this is not a case in which a factual dispute is based on conflicting eyewitness
testimonies. Rather, plaintiff’s argument effectively depends on believing her stated narrative
rather than what is objectively depicted on the video. Ordinarily, courts must reserve to the trier
of fact the resolution of conflicting evidence. See People v Howard, 50 Mich. 239, 242-243; 15
N.W. 101 (1883); Nichol v Billot, 406 Mich. 284, 301-302; 279 NW2d 761 (1979). However, we
find this case to present one of the rare occasions under which the testimony purportedly creating
a conflict is physically or effectively impossible. See Lemmon, 456 Mich. at 643-646. Critically,
the evidence in this matter is primarily an objective audiovisual recording rather than differing
narratives by the parties. In the absence of any assertion or indication that the video has been
altered, any of plaintiff’s testimony that directly conflicts with the video is not a valid basis for
showing a genuine question of material fact. The video itself unambiguously precludes us from
finding a question of fact whether Officer Furman acted in bad faith or with malice. In the
absence of a genuine question of fact, summary disposition should have been granted in Officer
Furman’s favor.

        The trial court’s order denying Officer Furman’s motion for summary disposition is
reversed, and the matter is remanded for entry of judgment in favor of defendants. We do not
retain jurisdiction. Officer Furman, being the prevailing party, may tax costs. MCR 7.219(A).

                                                              /s/ Amy Ronayne Krause
                                                              /s/ Patrick M. Meter




                                                -11-